On Application rob Rehearing.
Boché, J.
In our opinion on the merits of the cause, we declined jurisdiction of the claim of Lloverás to. the ownership of a mirror and of a lot of cigars, included in the attachments sued out by plaintiffs, but through inadvertence we omitted to dismiss his appeal, and affirmed the judgment in its entirety. We can and we shall correct that error without granting a rehearing-.
Appellants’ counsel suggest that we should make a similar correction in our decree as to the claim of Esteva and the other intervention "of Lloverás, but in this they are in error. As to those claims, which were for portions of the proceeds of the property attached, the test of our jurisdiction w.as in the amount of the fund to be distributed, with.ont regard to the amount therein claimed. (Const., art. 80.) Hence, . :we investigated the merits of that branch of the controversy, and disposed of it finally. . . . ...
We reaffirm our conclusions in that.respect, as well as on the merits of the main action, which a second examination has proved to be supported by the evidence in the record.
• - It is therefore ordered that our former decree herein be amended'so as to make it conform with the conclusions announced in the opinion, -and in so far as it purports to affirm the judgment rendered.on tlie intervention of Lloverás in his claim for the mirror and the lot of cigars, whose appeal in that respect is hereby dismissed; and that in all other respects our former decree remain ,undisturbed.
Rehearing refused.